DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2022 has been entered. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the amended and argued limitations are rejected based on new combination of references (Simhon in view of Tapia) based on new interpretation and new mapping of the claim, and therefore, the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-8, 11-14, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 8-10 and 12-14 of patent application US 11,132,620 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other, take an example of claim 1 of the Pending instant application and claim 1 of the patent application (Please see the Table below):
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 17/523,310 (hereinafter 310)
patent application US 11,132,620 B2 (hereinafter 620)
1. A computer-implemented method comprising: receiving operations data from a plurality of networked agents; storing the operations data in a historical data store; building a machine learning model using the historical data store and associations between different aspects of the operational data stored in the historical data store; 
receiving an indication of a user experience problem, wherein the user experience problem is associated with observed operations data; 
converting the observed operations data into a set of observed features and an observed outcome; wherein the observed outcome comprises one or more data values characterizing the user experience problem; generating, based on the set of observed features, a first predicted outcome according to the machine learning model; 
determining that the observed outcome is within a threshold distance of the first predicted outcome; and identifying a set of candidate causes of the user experience problem when the observed outcome is within a range of the first predicted outcome.  
2. The computer-implemented method of claim 1 wherein the different aspects of the operational data comprise one or more of any of entities, events and metrics.  
3. The computer-implemented method of claim 1, further comprising providing the set of candidate causes, via a network, to an administrator machine.  
4. The computer-implemented method of claim 1, wherein a candidate cause in the set of candidate causes corresponds to a metric that is correlated to the user experience problem.  
5. The computer-implemented method of claim 4, wherein the candidate cause in the set of candidate causes is associated with a weight.  
6. The computer-implemented method of claim 5, further comprising: replacing a value in the observed operations data corresponding to the metric with a historical value for the metric calculated based on the operations data in the historical data store; generating, based on the replaced value, a second predicted outcome according to the machine learning model; and identifying the candidate cause as an actual cause of the user experience problem when the second predicted outcome is different from the first predicted outcome.  
7. The computer-implemented method of claim 6, further comprising providing the actual cause, via a network, to an administrator machine.  
8. The computer-implemented method of claim 6, wherein the historical value for the metric is an average value.  
9. The computer-implemented method of claim 5, further comprising selecting the candidate cause from the set of candidate causes based on the weight associated with the candidate cause.  
10. The computer-implemented method of claim 5, further comprising: replacing a value in the observed operations data corresponding to the metric with a historical value for the metric calculated based on the operations data in the historical data store; generating, based on the replaced value, a second predicted outcome according to the machine learning model; and identifying the candidate cause as not an actual cause of the user experience problem when the second predicted outcome is the same as the first predicted outcome.  
11. A non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to: 29 80691034.1Docket Number: 085115-707950 (1009271-US.03) receive an indication of a user experience problem, wherein the user experience problem is associated with observed operations data; convert the observed operations data into a set of observed features and an observed outcome; generate, based on the set of observed features, a first predicted outcome according to a machine learning model; determine that the observed outcome is within a threshold distance of the first predicted outcome; and identify a set of candidate causes of the user experience problem when the observed outcome is within range of the first predicted outcome.  
12. The non-transitory computer-readable medium of claim 11, wherein aspects of the operational data comprise one or more of any of entities, events and metrics.  
13. The non-transitory computer-readable medium of claim 11, wherein the instructions further cause the computing system to: receive operations data from a plurality of networked agents; store the operations data in a historical data store; and build the machine learning model using the historical data store and associations between different aspects of the operational data stored in the historical data store.  
14. The non-transitory computer-readable medium of claim 13, wherein a candidate cause in the set of candidate causes corresponds to a metric that is correlated to the user experience problem.  
15. The non-transitory computer-readable medium of claim 14, wherein the instructions further cause the computing system to: replace a value in the observed operations data corresponding to the metric with a historical value for the metric calculated based on the operations data in the historical data store; 30 80691034.1Docket Number: 085115-707950 (1009271-US.03) generate, based on the replaced value, a second predicted outcome according to the machine learning model; identify the candidate cause as an actual cause of the user experience problem when the second predicted outcome is different from the first predicted outcome; and provide the actual cause, via a network, to an administrator machine.  
16. The non-transitory computer-readable medium of claim 11, wherein the instructions further cause the computing system to select a candidate cause from the set of candidate causes based on a weight associated with the candidate cause.  
17. A system comprising: one or more processors; and at least one non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the system to perform operations including: receiving an indication of a user experience problem, wherein the user experience problem is associated with observed operations data; converting the observed operations data into a set of observed features and an observed outcome; generating, based on the set of observed features, a first predicted outcome according to a machine learning model; determining that the observed outcome is within a threshold distance of the first predicted outcome; and identify a set of candidate causes of the user experience problem when the observed outcome is within range of the first predicted outcome.  
18. The system of claim 17, wherein aspects of the operational data comprise one or more of any of entities, events and metrics.  
19. The system of claim 17, wherein the operations further include: receiving operations data from a plurality of networked agents; 31 80691034.1Docket Number: 085115-707950 (1009271-US.03) storing the operations data in a historical data store; and building the machine learning model using the historical data store and associations between different aspects of the operational data stored in the historical data store.  
20. The system of claim 19, wherein a candidate cause in the set of candidate causes corresponds to a metric that is correlated to the user experience problem.

1 A computer-implemented method comprising: receiving operations data from a plurality of networked agents; storing the operations data in a historical data store; building a machine learning model using the historical data store and a dependency graph; 
receiving an indication of a user experience problem, wherein the user experience problem is associated with observed operations data; 

converting the observed operations data into a set of observed features and an observed outcome; generating, based on the set of observed features, a first predicted outcome according to the machine learning model; 
determining that the observed outcome is within range of the first predicted outcome; 
identifying a set of candidate causes of the user experience problem when the observed outcome is within range of the first predicted outcome; 
identifying within the set of candidate causes a candidate cause that is most heavily weighted; replacing a value in the observed operations data corresponding for a metric corresponding to the identified candidate cause with a historical value for the metric calculated based on the operations data in the historical data store; generating, based on the replaced value, a second predicted outcome according to the machine learning model; and identifying the candidate cause as an actual cause of the user experience problem when the second predicted outcome is different from the first predicted outcome.  
2. The computer-implemented method of claim 1, wherein the operations data includes metrics and events.  
3. The computer-implemented method of claim 1, further comprising providing the set of candidate causes, via a network, to an administrator machine.  
4. The computer-implemented method of claim 1, wherein a candidate cause in the set of candidate causes corresponds to a metric that is correlated to the user experience problem.
5. The computer-implemented method of claim 1, further comprising providing the actual cause, via a network, to an administrator machine.
6.  The computer-implemented method of claim 1, wherein the historical value for the metric is an average value. 
 7.  The computer-implemented method of claim 1, further comprising: identifying the candidate cause as not an actual cause of the user experience problem when the second predicted outcome is the same as the first predicted outcome. 
8.  A non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system, cause the computing system to perform operations comprising: receive an indication of a user experience problem, wherein the user experience problem is associated with observed operations data;  convert the observed operations data into a set of observed features and an observed outcome;  generate, based on the set of observed features, a first predicted outcome according to a machine learning model;  determine that the observed outcome is within range of the first predicted outcome;  identify a set of candidate causes of the user experience problem when the observed outcome is within range of the first predicted outcome;  identify within the set of candidate causes a candidate cause that is most heavily weighted;  replace a value in the observed operations data corresponding for a metric corresponding to the identified candidate cause with a historical value for the metric calculated based on the operations data in the historical data store;  generate, based on the replaced value, a second predicted outcome according to the machine learning model;  and identify the candidate cause as an actual cause of the user experience problem when the second predicted outcome is different from the first predicted outcome.  
 9.  The non-transitory computer-readable medium of claim 8, wherein the operations further comprise: receive operations data from a plurality of networked agents; store the operations data in a historical data store;  and build the machine learning model using the historical data store and a dependency graph. 
 10.  The non-transitory computer-readable medium of claim 9, wherein a candidate cause in the set of candidate causes corresponds to a metric that is correlated to the user experience problem. 
11.  The non-transitory computer-readable medium of claim 10, wherein the operations further comprise: provide the actual cause, via a network, to an administrator machine. 
12.  A system comprising: a processor;  and a non-transitory computer-readable medium storing instructions that, when executed by the system, cause the system to perform operations including: receive an indication of a user experience problem, wherein the user experience problem is associated with observed operations data;  convert the observed operations data into a set of observed features and an observed outcome;  generate, based on the set of observed features, a first predicted outcome according to a machine learning model;  determine that the observed outcome is within range of the first predicted outcome;  identify a set of candidate causes of the user experience problem when the observed outcome is within range of the first predicted outcome;  identify within the set of candidate causes a candidate cause that is most heavily weighted;  replace a value in the observed operations data corresponding for a metric corresponding to the identified candidate cause with a historical value for the metric calculated based on the operations data in the historical data store;  generate, based on the replaced value, a second predicted outcome according to the machine learning model;  and identify the candidate cause as an actual cause of the user experience problem when the second predicted outcome is different from the first predicted outcome. 
    13.  The system of claim 12, wherein the operations further include: receive operations data from a plurality of networked agents; store the operations data in a historical data store;  and build the machine learning model using the historical data store and a dependency graph. 
     14.  The system of claim 13, wherein a candidate cause in the set of candidate causes corresponds to a metric that is correlated to the user experience problem. 
    15.  The system of claim 12, wherein the operations further include: provide the actual cause, via a network, to an administrator machine.




The combination of claims 1, 4, 5 and 6 of the instant application 17/523,310 (hereinafter 310) is fully anticipated by claim 1 of the patent application 11,132,620 B2 (hereinafter 620). 
Claims 7 and 8 of the instant application ‘310’ is fully anticipated by claims 5 and 6 of the patent application ‘620’ respectfully. 
The independent claim 11 of the instant application ‘310’ is fully anticipated by claim 8 of the patent application ‘620’. 
Claims 12-14 of the instant application ‘310’ are fully anticipated by claims 9-10 of the patent application ‘620’ respectfully. 
The independent claim 17 of the instant application 310’ is fully anticipated by claim 12 of the patent application ‘620’. 
Claims 18-20 of the instant application ‘310’ are fully anticipated by claims 13-14 of the patent application ‘620’ respectfully. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 USC 103 as being unpatentable over Simhon et al (US 2014/0122691 A1) in view of Tapia et al (US 2017/0019291 A1).

Regarding claim 1. 
Simhon teaches a computer-implemented method comprising: receiving operations data from a plurality of networked agents (see figure 1, network agents 101, 116, 102, 112, 104, 108, 106 send operation data to processor 120, also see ¶ 18-19, “the processor (120) analyzes the network conditions, such as the server's low remaining memory (108), database's high query time (112), and the application's high average response time (116). In response to determining that an issue exists, the processor (120) predicts the root cause of the issue by comparing the network components' current behaviors with the network components' previous behaviors from previous network issues”); 
storing the operations data in a historical data store (see figure 1, database 122 stores all operation data from processor 120, also see ¶ 19, “the processor (120) requests input from the user as to whether the predicted root cause was accurate. If the user responds that the predicted root cause was correct, the issue's root cause and the behaviors exhibited by the network components during the current network issue are recorded and stored in the database (122) for predicting root causes in future network issues”); 

receiving an indication of a user experience problem, wherein the user experience problem is associated with observed operations data (see figure 8, set 804, monitor the network for issues, also step 802, current issue in the network, also see ¶ 54, “FIG. 8 is a diagram of an example of a flowchart (800) of a process for determining root causes of network issues according to principles described herein. In this example, the process includes determining (802) whether there is a current issue in the network. If there is no current network issue, then the process continues (804) to monitor the network for issues.”); 
converting the observed operations data into a set of observed features and an observed outcome, wherein the observed outcome comprises one or more data values characterizing the user experience problem (see ¶ 55, “If there is a current network issue, then the process includes identifying (806) previous network issues and comparing (808) the behavior of each of the previous network issues to the behavior of the current network issue. The process includes requesting (809) user input on what the root cause of each previous network issue was from a database. Upon resolution of the previous network issues, a user may have provided the actual root cause of each previous network issue.”, i.e. observed operations data (current network issue) into a set of observed features (behavior of each of the previous network issues) and an observed outcome (behavior of the current network issue), also behavior of the current network issue comprise data characterizing the user experience problem); 
generating, based on the set of observed features, a first predicted outcome  (see ¶ 55, “The process includes requesting (809) user input on what the root cause of each previous network issue was from a database. Upon resolution of the previous network issues, a user may have provided the actual root cause of each previous network issue. The process also includes assigning (810) a score to each of the previous network issues and ranking (812) the previous network issues according to the assigned score.”, also see ¶ 56, “The process includes predicting (814) the root cause of the current network issue based on the rankings.”, i.e. the ranking for prediction is based on previous network issues root causes which corresponds to observed features); 
determining that the observed outcome is within a threshold distance of the first predicted outcome (see ¶ 56, “The process includes predicting (814) the root cause of the current network issue based on the rankings. Further, the process includes asking (816) the user if the predicted root cause was accurate. The process may also include determining (818) whether the predicted root cause was accurate. The determination may be made based off of user input. If the root cause was accurate, the process includes sending (820) the predicted root cause to the database for storage. The stored root causes and their associated behaviors are used to make future root cause predictions for future network issues.”, also see ¶ 57, “If the predicted root cause is not accurate, then the process includes making (822) a subsequent root cause prediction based on the rankings. In examples where subsequent root cause predictions are made, the subsequent predictions are made, in whole or in part, based on other factors.”, i.e. wherein accuracy of the root cause corresponds to a threshold distance, if the accuracy is not met, a subsequent prediction is made until accuracy (threshold) is met); 
and identifying a set of candidate causes of the user experience problem when the observed outcome is within a range of the first predicted outcome (see ¶ 56, “The process includes predicting (814) the root cause of the current network issue based on the rankings. Further, the process includes asking (816) the user if the predicted root cause was accurate. The process may also include determining (818) whether the predicted root cause was accurate. The determination may be made based off of user input. If the root cause was accurate, the process includes sending (820) the predicted root cause to the database for storage. The stored root causes and their associated behaviors are used to make future root cause predictions for future network issues.”, i.e. identifying the root cause based on accuracy to use for future predictions).
Simhon teaches making prediction of the root cause based on rankings of previous root causes of network issues, however, Simhon do not teach building a machine learning model using the historical data store and associations between different aspects of the operational data stored in the historical data store; and a first predicted outcome according to the machine learning model. 
building a machine learning model using the historical data store and associations between different aspects of the operational data stored in the historical data store (see Fig 1 and 2; also see ¶ 43, model training module 220 in data management platform 102 creates a machine learning model from performance data stored in data storage module 216; also ¶ 31, the data management platform 102 may extract words, terms, phrases, quotes, or ratings that are relevant to the operational conditions or performance status of the nodes, components, and/or services of the wireless carrier network.  The data mining algorithm may use both machine learning and non-machine learning techniques such as decision tree learning … similarity and metric learning, and sparse dictionary learning to extract the patterns and also see ¶ 35, “the dashboard interface may display the information via visual charts and graphs that allows the comparison and differentiation of performance data based on multiple viewing parameters.”); 
a first predicted outcome according to the machine learning model (see Fig 14; also see ¶ 104, “At block 1410, the analytic application may analyze the performance data using the trained machine learning model to predict a potential issue for one or more additional user devices that use the wireless carrier network.”).
Simhon and Tapia pertain to the same problem of determining root causes of network issues. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Simhon and Tapia to implement machine learning module to help in determining root cause of network issues. the motivation for doing so would be to improve efficiency in resolving any network issues specially for issue that are related to customer complaints because of a delay and the failure in resolving customer complaints regarding quality of service issues may result in a loss of revenue, customer base, and business reputation (see Tapia ¶ 0003).

Regarding claim 2.
Simhon and Tapia teaches the computer-implemented method of claim 1, 
Simhon further teaches wherein the operations data includes metrics and events (see ¶s 23 and 24, teaches the usage of metrics and events, for example ¶ 23, “The first row (302) is populated with information about the current issue. The second row (304) and the third row (306) are populated with information about previous issues. The first column (308) is populated with information about the root cause of the issues. The root cause may be a combination of components measured through multiple metrics.”).

Regarding claim 3.
Simhon and Tapia teaches the computer-implemented method of claim 1, 
Simhon further teaches further comprising providing the set of candidate causes, via a network, to an administrator machine (see Fig 1 element 120 connected to database 122; also see ¶ 56, “the process includes sending (820) the predicted root cause to the database for storage. The stored root causes and their associated behaviors are used to make future root cause predictions for future network issues.”, also see ¶ 31).

Regarding claim 4.
Simhon and Tapia teaches the computer-implemented method of claim 1, 
Simhon further teaches wherein a candidate cause in the set of candidate causes corresponds to a metric that is correlated to the user experience problem (see Fig 3 and 4, shows the correlation between the metrics and the root cause of the issue; also see ¶ 23, “The first column (308) is populated with information about the root cause of the issues. The root cause may be a combination of components measured through multiple metrics.”).

Regarding claim 5.
Simhon and Tapia teaches the computer-implemented method of claim 4, 
Simhon further teaches wherein the candidate cause in the set of candidate causes is associated with a weight (see ¶ 47, “The prediction policy (716) is a data structure in the memory (704) that includes weighted factors for predicting the which previous issue has a common root cause with the current network issue.”).

Regarding claim 6.
Simhon and Tapia teaches the computer-implemented method of claim 5, 
Simhon further teaches further comprising: replacing a value in the observed operations data corresponding to the metric with a historical value for the metric calculated based on the operations data in the historical data store (see ¶ 56, “The process includes predicting (814) the root cause of the current network issue based on the rankings. Further, the process includes asking (816) the user if the predicted root cause was accurate. The process may also include determining (818) whether the predicted root cause was accurate. The determination may be made based off of user input. If the root cause was accurate, the process includes sending (820) the predicted root cause to the database for storage. The stored root causes and their associated behaviors are used to make future root cause predictions for future network issues.”, also see ¶ 57, “If the predicted root cause is not accurate, then the process includes making (822) a subsequent root cause prediction based on the rankings. In examples where subsequent root cause predictions are made, the subsequent predictions are made, in whole or in part, based on other factors.”, i.e. wherein accuracy of the root cause corresponds to a threshold distance, if the accuracy is not met, a subsequent prediction is made until accuracy (threshold) is met, also see Fig 5; also see ¶ 35, “The user input about the previous network issues may include user input that was requested of the user after the previous issue was resolved or during the investigation of the previous issue.  In such examples, the user responses is associated with the symptoms caused by the previous issues' root and stored in the database where the stored information is available for analysis and to make future root cause predictions.”); 
generating, based on the replaced value, a second predicted outcome… (see ¶ 56, “The process includes predicting (814) the root cause of the current network issue based on the rankings. Further, the process includes asking (816) the user if the predicted root cause was accurate. The process may also include determining (818) whether the predicted root cause was accurate. The determination may be made based off of user input. If the root cause was accurate, the process includes sending (820) the predicted root cause to the database for storage. The stored root causes and their associated behaviors are used to make future root cause predictions for future network issues.”, also see ¶ 57, “If the predicted root cause is not accurate, then the process includes making (822) a subsequent root cause prediction based on the rankings. In examples where subsequent root cause predictions are made, the subsequent predictions are made, in whole or in part, based on other factors.”, i.e. wherein accuracy of the root cause corresponds to a threshold distance, if the accuracy is not met, a subsequent prediction is made until accuracy (threshold) is met, also see Fig 5; also see ¶ 35, “The user input about the previous network issues may include user input that was requested of the user after the previous issue was resolved or during the investigation of the previous issue.  In such examples, the user responses is associated with the symptoms caused by the previous issues' root and stored in the database where the stored information is available for analysis and to make future root cause predictions.”);
and identifying the candidate cause as an actual cause of the user experience problem when the second predicted outcome is different from the first predicted outcome (see ¶ 56, “The process includes predicting (814) the root cause of the current network issue based on the rankings. Further, the process includes asking (816) the user if the predicted root cause was accurate. The process may also include determining (818) whether the predicted root cause was accurate. The determination may be made based off of user input. If the root cause was accurate, the process includes sending (820) the predicted root cause to the database for storage. The stored root causes and their associated behaviors are used to make future root cause predictions for future network issues.”, also see ¶ 57, “If the predicted root cause is not accurate, then the process includes making (822) a subsequent root cause prediction based on the rankings. In examples where subsequent root cause predictions are made, the subsequent predictions are made, in whole or in part, based on other factors.”, i.e. wherein accuracy of the root cause corresponds to a threshold distance, if the accuracy is not met, a subsequent prediction is made until accuracy (threshold) is met, also see ¶ 48, “In examples where the predicted and actual root causes match, the actual root cause and the associated network components' behavior are sent to a database where this information may be obtained at a future time to predict a root cause of a future network issue.  In examples where the current network issue is resolved and the predicted root cause was not accurate, the current input requester (720) may cause the processor (704) to request the user to identify the actual root cause of the current issue.”). 
Simhon do not teach a second predicted outcome according to the machine learning model. In the same field of analogous, Tapia teach a second predicted outcome according to the machine learning model (see Fig 14; also see ¶ 104, “At block 1410, the analytic application may analyze the performance data using the trained machine learning model to predict a potential issue for one or more additional user devices that use the wireless carrier network.”).
Simhon and Tapia are analogous art because they are both directed to the same field of endeavor of determining root causes of network issues. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Simhon and Tapia to implement machine learning module to help in determining root cause of network issues. the motivation for doing so would be to improve efficiency in resolving any network issues specially for issue that are related to customer complaints because of a delay and the failure in resolving customer complaints regarding quality of service issues may result in a loss of revenue, customer base, and business reputation (see Tapia ¶ 0003).

Regarding claim 7.
Simhon and Tapia teaches the computer-implemented method of claim 6, 
Simhon further teaches further comprising providing the actual cause, via a network, to an administrator machine (see Fig 1 element 120 connected to database 122; also see ¶ 56, “the process includes sending (820) the predicted root cause to the database for storage. The stored root causes and their associated behaviors are used to make future root cause predictions for future network issues.”, also see ¶ 31).

Regarding claim 8.
Simhon and Tapia teaches the computer-implemented method of claim 6, 
Simhon further teaches wherein the historical value for the metric is an average value (see ¶ 21, “The behaviors of the network components, such as the event change (202), the increased average response time (208), and the accepted operating conditions of the first and second servers (210, 212), may be sent to a processor (214). These behaviors are compared to the previous issues of the network (200) to predict the root cause of the current network issue.”).

Regarding claim 9.
Simhon and Tapia teaches the computer-implemented method of claim 5, 
Simhon further teaches further comprising selecting the candidate cause from the set of candidate causes based on the weight associated with the candidate cause (see ¶ 56, “The process includes predicting (814) the root cause of the current network issue based on the rankings. Further, the process includes asking (816) the user if the predicted root cause was accurate. The process may also include determining (818) whether the predicted root cause was accurate. The determination may be made based off of user input. If the root cause was accurate, the process includes sending (820) the predicted root cause to the database for storage. The stored root causes and their associated behaviors are used to make future root cause predictions for future network issues.”, also see ¶ 57, “If the predicted root cause is not accurate, then the process includes making (822) a subsequent root cause prediction based on the rankings. In examples where subsequent root cause predictions are made, the subsequent predictions are made, in whole or in part, based on other factors.”, i.e. wherein accuracy of the root cause corresponds to a threshold distance, if the accuracy is not met, a subsequent prediction is made until accuracy (threshold) is met, also see ¶ 47, “The prediction policy (716) is a data structure in the memory (704) that includes weighted factors for predicting the which previous issue has a common root cause with the current network issue.”).

Regarding claim 10.
Simhon and Tapia teaches the computer-implemented method of claim 5, 
Simhon further teaches further comprising: 
replace a value in the observed operations data corresponding to the metric with a historical value for the metric calculated based on the operations data in the historical data store (see ¶ 56, “The process includes predicting (814) the root cause of the current network issue based on the rankings. Further, the process includes asking (816) the user if the predicted root cause was accurate. The process may also include determining (818) whether the predicted root cause was accurate. The determination may be made based off of user input. If the root cause was accurate, the process includes sending (820) the predicted root cause to the database for storage. The stored root causes and their associated behaviors are used to make future root cause predictions for future network issues.”, also see ¶ 57, “If the predicted root cause is not accurate, then the process includes making (822) a subsequent root cause prediction based on the rankings. In examples where subsequent root cause predictions are made, the subsequent predictions are made, in whole or in part, based on other factors.”, i.e. wherein accuracy of the root cause corresponds to a threshold distance, if the accuracy is not met, a subsequent prediction is made until accuracy (threshold) is met, also see Fig 5; also see ¶ 35, “The user input about the previous network issues may include user input that was requested of the user after the previous issue was resolved or during the investigation of the previous issue.  In such examples, the user responses is associated with the symptoms caused by the previous issues' root and stored in the database where the stored information is available for analysis and to make future root cause predictions.”); 
generating, based on the replaced value, a second predicted outcome… (see ¶ 56, “The process includes predicting (814) the root cause of the current network issue based on the rankings. Further, the process includes asking (816) the user if the predicted root cause was accurate. The process may also include determining (818) whether the predicted root cause was accurate. The determination may be made based off of user input. If the root cause was accurate, the process includes sending (820) the predicted root cause to the database for storage. The stored root causes and their associated behaviors are used to make future root cause predictions for future network issues.”, also see ¶ 57, “If the predicted root cause is not accurate, then the process includes making (822) a subsequent root cause prediction based on the rankings. In examples where subsequent root cause predictions are made, the subsequent predictions are made, in whole or in part, based on other factors.”, i.e. wherein accuracy of the root cause corresponds to a threshold distance, if the accuracy is not met, a subsequent prediction is made until accuracy (threshold) is met, also see Fig 5; also see ¶ 35, “The user input about the previous network issues may include user input that was requested of the user after the previous issue was resolved or during the investigation of the previous issue.  In such examples, the user responses is associated with the symptoms caused by the previous issues' root and stored in the database where the stored information is available for analysis and to make future root cause predictions.”); 
and identifying the candidate cause as not an actual cause of the user experience problem when the second predicted outcome is the same as the first predicted outcome (see ¶ 56, “The process includes predicting (814) the root cause of the current network issue based on the rankings. Further, the process includes asking (816) the user if the predicted root cause was accurate. The process may also include determining (818) whether the predicted root cause was accurate. The determination may be made based off of user input. If the root cause was accurate, the process includes sending (820) the predicted root cause to the database for storage. The stored root causes and their associated behaviors are used to make future root cause predictions for future network issues.”, also see ¶ 57, “If the predicted root cause is not accurate, then the process includes making (822) a subsequent root cause prediction based on the rankings. In examples where subsequent root cause predictions are made, the subsequent predictions are made, in whole or in part, based on other factors.”, i.e. wherein accuracy of the root cause corresponds to a threshold distance, if the accuracy is not met, a subsequent prediction is made until accuracy (threshold) is met, also see ¶ 48, “In examples where the predicted and actual root causes match, the actual root cause and the associated network components' behavior are sent to a database where this information may be obtained at a future time to predict a root cause of a future network issue.  In examples where the current network issue is resolved and the predicted root cause was not accurate, the current input requester (720) may cause the processor (704) to request the user to identify the actual root cause of the current issue.”). 
Simhon do not teach a second predicted outcome according to the machine learning model. In the same field of analogous, Tapia teach a second predicted outcome according to the machine learning model (see Fig 14; also see ¶ 104, “At block 1410, the analytic application may analyze the performance data using the trained machine learning model to predict a potential issue for one or more additional user devices that use the wireless carrier network.”).
Simhon and Tapia are analogous art because they are both directed to the same field of endeavor of determining root causes of network issues. Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Simhon and Tapia to implement machine learning module to help in determining root cause of network issues. the motivation for doing so would be to improve efficiency in resolving any network issues specially for issue that are related to customer complaints because of a delay and the failure in resolving customer complaints regarding quality of service issues may result in a loss of revenue, customer base, and business reputation (see Tapia ¶ 0003).

The combination of Claims 11 and 13 recite a non-transitory computer-readable medium to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Tapia also teaches the addition elements of claims 11 and 13 not recited in claim 1 comprising a non-transitory computer-readable medium comprising instructions, the instructions, when executed by a computing system (see figure 2, memory 206 and ¶ 38 “The memory 206 may be implemented using computer-readable media, such as computer storage media.”)

Claim 12 recite a non-transitory computer-readable medium to perform the method recited in claim 2. Therefore the rejection of claim 2 above applies equally here.
Claim 14 recite a non-transitory computer-readable medium to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here.
Claim 15 recite a non-transitory computer-readable medium to perform the method recited in claim 6. Therefore the rejection of claim 6 above applies equally here.
Claim 16 recite a non-transitory computer-readable medium to perform the method recited in claim 9. Therefore the rejection of claim 9 above applies equally here.

The combination of claims 17 and 19 recite a system to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Tapia also teaches the addition elements of claims 17 and 19 not recited in claim 1 comprising a processor (see Fig 2, element 204); and a non-transitory computer-readable medium storing instructions that, when executed by the system (see figure 2, memory 206 and ¶ 38 “The memory 206 may be implemented using computer-readable media, such as computer storage media.”)
Claim 18 recite a system to perform the method recited in claim 2. Therefore the rejection of claim 2 above applies equally here.
Claim 20 recite a system to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.K./Examiner, Art Unit 2129                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129